The relator, the sheriff of Caddo Parish, instituted mandamus proceedings against the clerk of the First District Court of Caddo Parish as ex-officio recorder of mortgages to compel the respondent to furnish him with an unlimited or unrestricted mortgage certificate covering certain described immovable property which he was scheduled to sell at public auction in a foreclosure proceeding on September 25, 1940.
The defense is that the law does not place on the respondent the obligation of furnishing the sheriff, or any one else, with an unlimited or unrestricted mortgage certificate covering property to be adjudicated at public sale, but, on the contrary, he is required to refuse to issue a mortgage certificate unless he is furnished with the full names of the persons having an interest in the property by the applicant who desires to have the recorder of mortgages examine the records of his office in order to report the encumbrances, liens *Page 302 
and mortgages appearing against the property in their names; and that the preparation of an unrestricted certificate is a practical impossibility.
There was judgment in favor of the respondent dismissing the suit and the relator appealed to the Court of Appeal of the Second Circuit, which court has certified the case to us for instructions.
The facts on which the matter is submitted are as follows:
The relator as the duly qualified sheriff of the Parish of Caddo, in a foreclosure proceeding, after the immovable property had been seized and advertised for sale on September 25, 1940, made a written demand upon the clerk of court as ex-officio recorder of mortgages for the Parish of Caddo for a mortgage certificate covering the property — demanding that the certificate show whether or not there existed any privileges or mortgages thereon, without any reference to the names of the owner or former owners or those interested in the property. The respondent, in a letter dated September 9, 1940, refused to comply with the relator's request but offered to furnish him a certificate on the property restricted to the names of the judgment debtor or owner and such additional names as the relator might furnish to the respondent.
It was agreed by the parties that an unlimited or unrestricted certificate was one wherein the recorder certified that the only mortgages or encumbrances of record in his office affecting the property described were those set forth in the certificate without any reference to the name of the owner *Page 303 
or names of the former owners of the property; and that a certificate restricted to the names of the owner, the former owners, and those interested in the property was one where the recorder certified that the only mortgages or encumbrances of record in his office appearing in the names specifically designated in the certificate and covering the property described, were those set forth in the certificate.
The questions submitted for solution are as follows:
1. Can the clerk of the district court, as ex-officio recorder of mortgages, be required to prepare, execute and deliver to the sheriff a general unrestricted mortgage certificate to show whether there exists any privileges, mortgages or encumbrances on property offered for sale by the sheriff at public auction conducted by him under execution of judgments when the sheriff requests the clerk to do so, upon furnishing him a description of the property, and the name or names of the judgment debtor or debtors only?
2. If question one be answered in the negative, then, is it sufficient and has the recorder discharged his duty and responsibility in such cases by furnishing to the sheriff a mortgage certificate covering the property, but restricted solely to such encumbrances as may have been placed on the property by the judgment debtor or debtors?
3. If question one be answered in the negative, and question two in the affirmative, then, is it the duty and responsibility of the sheriff to furnish the recorder with *Page 304 
a list of the names of all owners and former owners of the property involved, in order that the recorder can prepare a mortgage certificate to show whether there exists any privileges or mortgages on the property to be offered for sale at public auction by the sheriff in judicial sales?
Article 678 of the Code of Practice, which follows various articles outlining the procedure for sheriff's sales under writs of fi. fa., reads as follows:
"If they are lands, or other objects susceptible of being mortgaged, which are to be sold, the sheriff, after having declared of what they consist, as directed in the preceding article, shall also read, in an audible voice, the certificate which he shall have obtained for this purpose from the office of the register of mortgages in the parish where the sale is made, to show whether there exist any privileges or mortgages on the property offered for sale; provided, that in the parish of Orleans, a certificate, from the register of conveyances, showing that the vendor had not alienated in any other way the property about to be sold by him, shall be read by the sheriff, said certificate to give a clear description of said property; and the sheriff neglecting to procure such certificate before passing any act of sale, shall be liable to a fine of not less than two hundred and fifty dollars, nor more than five hundred dollars, and costs of court, one-half for the benefit of the complainant, and the other half for the benefit of the State."
Article 3393 of the Revised Civil Code provides: *Page 305 
"These officers [referring to recorders of mortgages and parish recorders] shall record on their register the acts which are presented to them, in the order of their date, and without leaving any intervals or blank space between them; and they are bound also to deliver to all persons who may demand them, a certificate of the mortgages, privileges or donations, which they may have thus recorded; if there be none, their certificate shall declare that fact." (Brackets ours.)
Act 261 of 1855, Section 7, (Rev.Stat., Sec. 3146, Dart's Stat., Sec. 7429) states:
"Registers of mortgages shall be bound to refuse their certificates to persons whose christian or first name shall not be stated, or whose christian or first name shall be designated by the initial letters alone. * * * *"
Act 170 of 1867 required the recorder of mortgages to keep records of instruments in the order of filing. Act 76 of 1908 placed on the recorder of mortgages the duty of keeping the indices of encumbrances in alphabetical order. Act 334 of 1936, Section 6, authorizes the recorder of mortgages to charge a fee of $1 for a mortgage certificate in one name where one piece of property is involved. See, also, Section 6, Act 228 of 1938, to the same effect.
From the foregoing article of the Code of Practice and the article of the Revised Civil Code and the statutes, it cannot be said that there has been placed upon the clerk of the district court, as ex-officio recorder of mortgages, the legal obligation of furnishing the sheriff, upon his application, *Page 306 
with a general and unrestricted mortgage certificate covering described immovable property, without regard to the name of the judgment debtor or the owner thereof. In fact, the above statutes clearly indicate that the full proper name or names of the parties must be furnished the recorder by the applicant for the certificate, in order that he might check the indices of his office to determine whether or not the real property is encumbered and, if so, to what extent. The recorders of mortgages of the various parishes of the state are required by law to keep indices of encumbrances with reference to proper names of the owners or parties interested in the land or realty. These indices, without reference to the proper names of such parties, furnish no guide as to the condition of the property, i.e., whether or not it is affected by liens, privileges, mortgages or other encumbrances. In order for the recorder to issue an unrestricted mortgage certificate affecting a particular piece of real property, he would be required to determine the present and former legal owners thereof over a long period of time and this would necessitate making a very thorough abstract of the title of the property. To insure accuracy in the description of the property and determine if it conflicts with or is affected by the descriptions in other acts, it would also be necessary to have a survey of the land made. Furthermore, there may be unrecorded deeds and conflicting ownerships growing out of prescription and inheritance where heirs have taken possession of, mortgaged, or sold property of a deceased without succession proceedings. To complete his record, the recorder would have to go *Page 307 
beyond his office and secure affidavits and do other curative title work. The recorder might well be confronted, even with the assistance of able counsel, with a situation which would make it impossible for him to determine who were the lawful owners of property, as well as what encumbrances exist in their names. Recent cases in this court, where there were innumerable heirs involved, conclusively show what an impossible situation the recorder would be compelled to face in determining, at his peril, who are the lawful owners of the property, if the law placed upon him the ministerial duty of issuing an unrestricted general mortgage certificate on a certain described piece of real estate. Tyson et al. v. Spearman et al., 190 La. 871, 183 So. 201; Buillard et al. v. Davis et al., 195 La. 684, 197 So. 273. Skill and meticulous care would be inadequate to protect him against loss and probable bankruptcy. It does not appear to us that the law contemplated requiring the recorder to issue certificates against all liens, mortgages, privileges and other encumbrances whatsoever against a specified piece of realty, regardless of the name or names of the owners or former owners or interested parties for the sum of $1, which fee Act 334 of 1936, as amended by Act 228 of 1938, authorizes him to charge. To so hold would be equivalent to saying that the recorder is an insurer or guarantor, under his certificate, against all encumbrances, regardless of the names of all owners and former owners.
In 1 Corpus Juris Secundum, Abstracts of Title § 3, at page 382, we find: *Page 308 
"In some jurisdictions, it has, by statute, been made the duty of certain public officers having the custody or care of records relating to or affecting the title to realty to make searches with respect thereto, when requested so to do, and to furnish a certificate thereof. It has been held that, under such a statute requiring an officer to make searches for all instruments or papers recorded or filed in his office, the search must be exhaustive, when required by any person as to particular land, and that the officer does not fulfill his duty by certifying merely that certain instruments appear of record, without certifying that there are no others affecting such land; but by other authority it has been held that the intention of a very similar statute was not to make the officer a public abstracter, or require him to make, on demand, a complete list of all liens and transfers affecting a tract of land, but only to require him to search for particular instruments to which his attention is specifically directed by the applicant, and, if they are filed or recorded in his office, to furnish the certificate required by the statute." See also C.J., Vol. 1, page 366.
We quote the following from the case of Ballinger v. Deacon,44 N.J.L. 559, 563:
"The clerk, when he is called upon to make a search, is entitled to have such information — either by the names of parties or by reference to the records in his office — as will enable him, by examining the indices or the record to which he is referred, to ascertain the premises in relation to which he is required to make a search. A *Page 309 
party desiring a search cannot carve out a description of lands at his will, and require the services of the clerk to ascertain the condition of the title. He must furnish the clerk with such information, as to the state of the title, as will enable him to ascertain the present status of the title by a simple inspection of the records. Nor is the clerk required, upon a call for a search by such a description, to certify that he can find no deeds on record conveying the premises described, for the premises may be embraced in the general description in some deed on record, and he is under no obligation to employ a surveyor, or to make inquiries or examinations outside of his office, to ascertain facts which do not appear distinctly by his records. * * *"
In support of his interpretation of Article 678 of the Code of Practice, relator cites the case of John Smith v. John Moore, 9 Rob. 65, wherein it is stated:
"Article 678 of the Code of Practice, provides that, if lands, or slaves, or other objects susceptible of being mortgaged, are to be sold by the sheriff, he shall read, in an audible voice — `the certificate which he shall have obtained from the register of mortgages in the parish where the sale is made to show whether there exist any privileges or mortgages on the property offered for sale.'
"This article certainly contemplates, in our opinion, such a certificate as will exhibit to bidders the situation of the property offered for sale, in relation to existing incumbrances — whether created by the actual owner, or previously, so far as the records *Page 310 
enable the recorder to ascertain them. But it has been argued, that the recorder cannot possibly ascertain the mortgages, unless the sheriff furnishes him with the name of the owner; that the records do not contain a description of all the property in the parish susceptible of mortgage, so as to enable the recorder to certify in any other way than with reference to the name of the owner. It is true the law does not require impossibilities; but we are by no means prepared to say, that it will, in all cases, be satisfied with a certificate of such mortgages as stand in the name of the defendant in the execution. We readily admit that the general practice has been otherwise, as stated by many of the judges and recorders of mortgages in the country; but such practice cannot alter the law, which was intended as a protection to purchasers at sheriff's sales. Article 3357 of the Civil Code renders this quite clear, by making the registers answerable in damages for omitting to mention in their certificates, one, or several acts existing on their registers, unless the error proceeds from a want of exactness in the description not imputable to them."
In the later case of McRae v. Chapman, Sheriff, et al., 10 Rob. 65, the court cast doubt on the correctness of the above statement and apparently regarded it as obiter dictum for it said, in referring to Smith v. Moore, supra, "* * * we intimated that the recorders of mortgages are bound to state in their certificates all the mortgages existing on the property seized, although not standing in the name of the defendant in execution, if their records enable them to do so." *Page 311 
Smith v. Moore, supra, was decided almost a century ago or during the year 1844 and, therefore, before the enactment of Act 261 of 1855 and the other statutes to which we have referred. At that time, it was a simple task to search the records as they were few. However, as the volume of transactions requiring recordation increased from year to year, the legislators took cognizance thereof and passed appropriate legislation requiring the recorders to keep indices in alphabetical order. See Act 76 of 1908. The court itself, in the above opinion, took judicial notice of the fact, even at that early date when this type of service was less involved, that the issuance of an unrestricted certificate was not free from difficulty and was attended with great risk, for it stated that the law did not require the performance of an impossibility and the services would be demandable insofar as the records enabled the recorder to furnish the information sought. In view of the fact that Act 76 of 1908 requires the recorder to keep an alphabetical index and Act 261 of 1855 prohibits him from issuing a certificate unless the full Christian name of the owner or interested party is furnished, and due to the great number of involved transactions which the recorder would have to examine, without regard to indices, to issue a general unlimited or unrestricted mortgage certificate, it is our opinion that the law today does not place the duty and obligation on the clerk of the district court, as ex-officio recorder of mortgages, to furnish such a certificate for in its practical aspect such service would be an impossibility under our present system of filing, recording and indexing mortgages *Page 312 
and encumbrances affecting real property.
We have also been referred to the following cases: McRae v. Chapman, Sheriff, et al., supra; Succession of Falconer-Charles Morgan, 1843, 4 Rob. 5; and Macarty v. Bond's Adm'r, 1836,9 La. 351, 354. Our observations concerning the Smith v. Moore case, supra, are equally applicable to these cases.
With reference to the case of David R. Fox v. Thibault, 33 La.Ann. 32, decided in 1881, the recorder assumed the responsibility of an unrestricted certificate and a party acted upon it to his injury in believing that there was no prior mortgage existing against the particular piece of property, and thus the recorder contracted a liability beyond his statutory duty.
In 1. C.J.S., Abstracts of Title § 12, p. 398, it is stated:
"* * * an officer, although not required by statute to make searches or to certify to the state of the records, may contract so to do, and where he does so, he is liable for a failure properly to carry out and perform his agreement. * * *"
In the case of Fisher v. Levy, Clerk, et al., 180 La. 195,156 So. 220, 94 A.L.R. 1297, it appears that an unrestricted mortgage certificate was involved, but the court found that failure to report the mortgage thereon was through the negligence of the deputy clerk, who, although amply placed on guard, cancelled the mortgage on a forged note.
Our answer to the first question propounded is in the negative. *Page 313 
To the second question submitted, our answer is in the affirmative.
Our answer to the third question is that it is the duty and responsibility of the sheriff to furnish the recorder of mortgages with a list of names of only the owners and former owners of the described property involved as shown by the records and written information in his possession and such additional names as the interested parties or their attorneys may furnish to him in writing in order that the mortgage certificate of the recorder of mortgages shall be as complete and comprehensive as possible covering all privileges, mortgages or encumbrances against the described property which is to be sold at public auction, and that the sheriff performs his duty and discharges his responsibility in accordance with Article 678 of the Code of Practice, upon reading such a certificate preceding the adjudication of the property.